35 F.3d 555
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas D. CROOKS, Plaintiff Appellant,v.Parker EVATT, Commissioner of SCDC, in his individualcapacities;  Tony L. Strawhorn, Director, Division ofCommunity Services, SCDC, in his individual capacities;  J.Barry Mock, Assistant Director, Division of CommunityServices, SCDC, in his individual capacities;  David L.Bartles, Director, Division of Inmate Operations andControl, SCDC, in his individual capacities, Defendants Appellees.
No. 94-6275.
United States Court of Appeals, Fourth Circuit.
Sept. 9, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-93-396-3-17AJ).
Thomas D. Crooks, appellant Pro Se.
David Leon Morrison, Ellis, Lawhorne, Davidson, Simms, Morrison & Sojourber, P.A., Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Crooks v. Evatt, No. CA-93-396-3-17AJ (D.S.C. Feb. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.